MEMORANDUM2
Regina Marie Montell appeals her 24-month sentence imposed following her guilty plea conviction for importation of 19.2 kilograms of marijuana, in violation of 21 U.S.C. §§ 952 and 960, and possession with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We dismiss.
Montell contends that the district court abused its discretion by denying her request for a downward departure based on over-representation of criminal history pursuant to U.S.S.G. § 4A1.3. Because the district court’s explanation for its refusal to depart downward sufficiently indicates that the court recognized its authority to depart but decided not to, we lack jurisdiction to review the district court’s discretionary decision. See United States v. Lipman, 133 F.3d 726, 731-732 (9th Cir. 1998).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.